Citation Nr: 1000561	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for osteoarthritis of 
the right knee.

2.	Entitlement to service connection for osteoarthritis of 
the right ankle.

3.	Entitlement to service connection for status post total 
right hip replacement.

4.	Entitlement to service connection for status post total 
left hip replacement.

5.	Entitlement to service connection for arthritis of the 
cervical spine.

6.	Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to 
April 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law 
Judge at an October 2007 hearing conducted at the RO.  A 
transcript of the hearing is of record.

This case was brought before the Board in September 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include obtaining VA 
treatment records.  The case is once again before the Board 
for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in September 2008 with instructions to the AOJ to obtain 
treatment records from the Orlando VAMC for the period prior 
to September 2003 and after September 2006.  A review of the 
record indicates a request was sent to the VAMC in Tampa, 
Florida, as opposed to Orlando, Florida.  As such, only two 
treatment records were obtained.  There is no indication 
treatment records from the Orlando VAMC for the specified 
period are unavailable.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  As such, another 
remand, with ensuing delay, is unfortunately required.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding VA records for 
treatment for the Veteran's claimed 
disabilities.  Specifically, records 
related to the Veteran's treatment at 
the Orlando VAMC prior to September 
2003 and after of September 2006 must 
be associated with the claims file.  
Efforts to obtain these records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified and this should be documented 
for the record.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2009).

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


